Mahoning App. No. 06-MA-102, 2007-Ohio-6923. This cause is pending before the court as a discretionary appeal. On February 26, 2008, appellee Erie Insurance Company filed a memorandum in response to a memorandum in support of jurisdiction filed on January 25, 2008. Sup.Ct.Prac.R III(2)(A) requires a memorandum in response to be filed with the Supreme Court within 30 days after the memorandum in support of jurisdiction. In order to timely file a memorandum in response to a memorandum in support of jurisdiction filed on January 25, 2008, the memorandum in response must have been filed no later than February 25, 2008.
Accordingly, it is hereby ordered, sua sponte, that appellee Erie Insurance Company’s memorandum in response is stricken as prohibited by Sup.Ct.Prac.R. XIV(1)(D).